DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17, 20, and 22-26 are pending in this application.  Claims 18, 19, and 21 have been cancelled.  Claim 26 has been added.  Claims 1-17, 20, and 22-26 are rejected in this Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10, 11, 13-17, 20, and 22-26 are rejected under 35 U.S.C. 102(a) as being anticipated by JP 2015126701, WO 2006/066389, WO 01/97631, KR 101712555, FR 2312972, Claus et al (US 2006/0257537), AU 495943, or WO 03/053159.
JP 2015126701 (paragraphs [[0010]], [[0011]]) discloses an edible white powder
comprising tricalcium phosphate, for coloring a curry sauce. Tricalcium
phosphate is mentioned as an alternative to titanium dioxide.
WO 2006/066389 (page 13, paragraph [0042]) discloses calcium phosphate and titanium
dioxide as alternative lightening agents for use in food products.
WO 01/97631 (page 19, line 1 - line 10; page 32, line 25 - line 28) discloses that fine
tricalcium phosphate particles gives food products a white color which has to
be masked with other colorants.
KR 101712555 (paragraph [[0043]]; claims; examples) discloses a powdered composition

and 1.5% polysorbate 80 and 0.5 % other dispersants. The composition is
made by mixing the dispersant with water, adding the tricalcium phosphate,
drying and pulverizing.
FR 2312972 (example III) discloses a composition comprising tricalcium phosphate and
orange color made by mixing water with 0.12 kg orange color which can
be considered as a "dispersant" and 96 kg tricalcium phosphate, drying and
pulverizing. The composition is suitable as a coloring composition.
Claus et al (US 2006/0257537) (entire patent, especially the claims) discloses a method of reducing pink color in a cooked light colored meat, comprising the step of contacting an uncooked light colored meat with tricalcium phosphate. 
AU 495943 (page 7, paragraph 3; claims; example III) discloses colored particles
comprising about 98% tricalcium phosphate and another color. During the preparation process, the other color can be considered as the dispersing agent.  After mixing with water, the composition is dried and subdivided by milling to a submicron particle size. The colored particles adhere as a
coating to the surface of crystalline food core.
WO 03/053159 (examples) discloses a canned pet food comprising tricalcium phosphate.
The canned foods are subjected to heat sterilization and are considered to
have a pH implicitly below 9. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-17, 20, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over 
JP 2015126701, WO 2006/066389, WO 01/97631, KR 101712555, FR 2312972, Claus et al (US 2006/0257537), AU 495943, and WO 03/053159 in view of WO 2010/079103 and Anonymous (Food Additive Status List).
JP 2015126701 (paragraphs [[0010]], [[0011]]) discloses an edible white powder
comprising tricalcium phosphate, for coloring a curry sauce. Tricalcium
phosphate is mentioned as an alternative to titanium dioxide.
WO 2006/066389 (page 13, paragraph [0042]) discloses calcium phosphate and titanium
dioxide as alternative lightening agents for use in food products.
WO 01/97631 (page 19, line 1 - line 10; page 32, line 25 - line 28) discloses that fine
tricalcium phosphate particles gives food products a white color which has to
be masked with other colorants.
KR 101712555 (paragraph [[0043]]; claims; examples) discloses a powdered composition
for use in orthopedic applications, comprising up to 58% tricalcium phosphate and 1.5% polysorbate 80 and 0.5 % other dispersants. The composition is made by mixing the dispersant with water, adding the tricalcium phosphate, drying and pulverizing.
FR 2312972 (example III) discloses a composition comprising tricalcium phosphate and
orange color made by mixing water with 0.12 kg orange color 8which can be considered as a "dispersant" and 96 kg tricalcium phosphate, drying and pulverizing. The composition is suitable as a coloring composition.

AU 495943 (page 7, paragraph 3; claims; example III) discloses colored particles
comprising about 98% tricalcium phosphate and another color.  During the preparation process, the other color can be considered as the dispersing agent. After mixing with water, the composition is dried and subdivided by milling to a submicron particle size. The colored particles adhere as a
coating to the surface of crystalline food core.
WO 03/053159 (examples) discloses a canned pet food comprising tricalcium phosphate.
The canned foods are subjected to heat sterilization and are considered to
have a pH implicitly below 9. 
	The claims differ as to the use of a specific dispersing agent and amounts.
WO 2010/079103 (claims; examples) discloses water-dispersible composition comprising from 5% to 70% of calcium carbonate particles with an average particle diameter of less than 10 um as a white pigment and up to 50% of at least one starch octenyl succinate derivative as
a dispersing agent.
	Anonymous (page 38) discloses that polysorbate 80 is a useful dispersing agent and a
surfactant and wetting agent for natural and artificial colors.
It would be obvious to a person of ordinary skill in the art, namely when the same result is to be achieved, to apply the claimed amounts with corresponding effect to a composition comprising tricalcium phosphate according to any of JP 2015126701, WO 2006/066389, WO 01/97631, KR 101712555, FR 2312972, US 2006/0257537, AU 495943, and WO 03/053159 because the use of dispersants for colorants and food products is conventional and expected in the art.  Once the art recognizes 

US 2003/0129149, US 6630019, US 5948458, and US 4002770 are cited as of interest to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/

January 27, 2022